FAA/EMM

MINISTERE DE L’ECONOMIE, REPUBLIQUE GABONAISE
DU COMMERCE, DE L’INDUSTRIE
ET DU TOURISME
DIRECTION GENERALE DES IMPOTS UNION - TRAVAIL -JUSTICE
DIRECTION DES DOMAINES

ET DES OPERATIONS FONCIERES
B.P. : 45 - LIBREVILLE
TEL : 79.53.40

CONVENTION PORTANT CONCESSION
DE BAUX EMPHYTEOTIQUES

Entre

La République Gabonaise, représentée par Son Excellence le Premier Ministre, Chef
du Gouvernement.
ci-après le Bailleur
d'une part,

Et

OLAM PALM GABON, Société Anonyme ayant son siège social à Libreville, Boite

Postale 13.559, représentée à l'effet des présentes par Monsieur Gagan GUPTA, demeurant
à Libreville Boite Postale 13.559.

ci-après le Preneur

d'autre part

IL A ETE EXPOSE ET CONVENU DE CE QUI SUIT :

L  EXPOSE

Le Bailleur et l’actionnaire principal du Preneur ont conclu une série de contrats et d’actes
dont un Accord Définitif contenant divers principes et obligations relatifs à la création d’une
plantation de palmiers à huile et d’autres cultures ainsi que d’usine pour la fabrication
d'huile de palme. L'exploitation de ces plantations a été confiée au Preneur. Les Parties
conviennent qu’en cas de besoin il pourra être fait référence à l'Accord Définitif afin de
déterminer l'étendue de leurs obligations si celles-ci ne sont pas détaillées dans le présent
acte.

ki |

EIE_RAP_ECOSPHREOD77_Aménagement Palmeraie_20032012_Mouila, Dlam Palm Gabon.
-318-
IL CONVENTION

ARTICLE 1°: Objet

La République Gabonaise consent par la présente à la Société anonyme OLAM PALM
GABON qui accepte, sept (7) baux emphytéotiques sur sept terrains domaniaux ci-après
désignés, situés en zone rurale.

ARTICLE 2 : Désionation des Terrains

Les présents baux portent sur les terrains ruraux suivants :

“Terrain situé dans le département de Tsanga Magotsi, province de la Ngounié, d'une
superficie globale de 17.730 hectares :

ain situé à cheval entre le département de la Dola, province de la Ngounié et le
épariement de la Doutsila, Province de la Nyanga, d’une superficie globale de
37.540 hectares ;

Sitüé dans le département de la Dola, province de la Ngounié, d’une
e globale de 14.200 hectares ;

*_ Terrain situé à cheval entre les départements de la Douya Onoye et la Dola, province
de la Ngounié, d’une superficie globale de 11.740 hectares ;

situé dans le département de la Dola, province de la Ngounié, d'une
cie globale de 26.780 hectares ;

= Terrain situé à dl
la Nyanga,

val entre les départements de Mougoutsi et de Mongo, province de
iperficie globale de 75.040 hectares ;

" Texain situé dans le département de Mougoutsi, province de la Nyange, d'une
superficie globale de 17.000 hectares.

La configuration et les limites des terrains énumérés à l'alinéa 1 ci avant sont celles qui sont
mentionnées sur les plans de situation établis par les services du Ministère des Eaux et
Forêts, de l'Environnement et éu Développement Rural.

ARTICLE 3 : Origine de Propr:

Les terrains objet des présents baux appartiennent à l’Etat en tant que biens de son domaine
privé en vertu des prescriptions de l’article 2, alinéa 2, de la loi N° 14/63 du 8 mai 1963
fixant la composition du Domaine de l'Etat et les règles qui en déterminent les modes de
gestion et d’aliénation.

Tr

EIE_RAP_ECOSPHREOD77_Aménagement Palmeraie_20032012_Mouila, Dlam Palm Gabon.
-319-
ARTICLE 4 : Propriété Jouissance

Les présents baux sont consentis aux clauses et conditions suivantes que le Preneur s’oblige

à respecter et à e

écuter :

ARTICLE 5 : D:

2) prendre les lerrains donnés à bail dans l’état dans lequel ils se trouvent actuellement
sans pouvoir prétendre à aucune indemnité pour bon où mauvais état du sol ou du
sous-sol :

b) réaliser une mise en valeur en FCFA équivalente à USS 800.000.000 consistant en la
tion de plantations agricoles principalement de palmiers à huile ;

© souffrir les udes passives ou non apparentes, continues, ou discontinues, s’il en
existe, sans recours contre le Baïlleur, notamment toutes les servitudes de passage
réservées à l'Administration, d'implantation ou d’appui nécessitées par l'installation
de lignes téléphoniques, de transport d'énergie électrique ou hydraulique, aériennes
où souterraines qui seraient construites pour causes d'utilité publique moyennant une
juste indemnisation ;

d) maintenir en bon état les réalisations faites ou qui seront faites sur les terrains donnés
à bail, les améliorations si besoin, et les remettre au Bailleur à la fin des baux ou à
l'époque de sa résiliation, en bon état, le Preneur ne sera toutefois pas responsable

es destructions survenues par suite de cas fortuit ou de force majeure ou de

dégradation résultant d’une usure normale ;

e) utiliser les
destination ;

isations faites en bon père de famille et conformément à leur

f) payer à partir de la dix septième années à compter de la date de signature des
résentes, en sus de la redevance ci-après stipulée, les contributions de toute nature
auxquelles les terrains présentement loués pourront être imposés de même que les
droits et frais des présentes ainsi que ceux qui en seront la suite et la conséquence.

ts et obligations du Preneur

a) Les baux emphytéotiques présentement consentis constituent pour le Preneur un droit
réel cessible et susceptible d’hypothèque ;

b) Le Preneur est autorisé à donner à bail au moyen d’un contrat de louage ou de céder
dans la limite de Ja durée de l’emphytéose ;

€) Le Preneur
lors que la

it entreprendre sur les terrains concédés tous les travaux qu’il veut dès
alisation de ces travaux est utile à l'exploitation de l’activité :

d) Le Preneur aura le droit d’ériger et d’entretenir sur les terrains loués toutes sortes
d’équipements/installations et constructions conformément à l'objet social et aux
normes de sécurité et aussi ériger et entretenir des logements et autres constructions
sur les terres en vue d'assurer l'hébergement des travailleurs ;

pi |

EIE_RAP_ECOSPHREOD77_Aménagement Palmeraie_20032012_Mouila, Dlam Palm Gabon.

- 320 -
Ë]

B)

aura le droit de disposer de l’eau se trouvant sur les terrains objet des
S oaux ci pourra, pour ce faire, pomper de l’eau par le creusement de puits et
forage ou par la construction de retenues d’eau et de barrages sur les rivières et
ruisseaux a t les terres sous réserve du respect de la législation et de la
réglementation en vigueur ;

Le Preneur aura le droit de contrôler « l'entrée » et de limiter l'accès des personnes
Sur les terrains pendant toute la durée des baux ;

Le Preneur ne peut être astreint vis-à-vis de l'Administration et de ses agents à des
obligations autres que celles expressément prévues et définies par les dispositions
légales et réglementaires.

Le Preneur a l'obligation d'exploiter ou de faire exploiter les terrains donnés à bail
en conformité avec son objet social et l’ Accord Définitif.

ARTICLE 6 : Obligation de l'Etat

La République Gabonaise garantit au Preneur une jouissance paisible des terrains objet des
présents baux emphytéotiques.

ARTICLE 7 : Redevance domaniale
ÉSSLE 7 : Redevance domaniale

Les présents baux emphytéotiques sont consentis moyennant paiement par le Preneur à partir
de la dix septième année à compter de la date de signature des présentes, d'une redevance
annuelle forfaitaire de :

8.865.000 F CFA pour le terrain situé dans le département de Tsanga Magotsi,
€ de la Ngounié, d'une superficie globale de 17.730 hectares, soit 500F CFA.
0 hectares :

18.770.000 F CFA pour le terrain situé à cheval entre le département de la Dola,
province de la unié et le département de la Doutsila, Province de la Nyanga,
d’une superficie globale de 37.540 hectares, soit 500 F CFA x 37.540 hectares H

7.100.000 F CFA pour le terrain situé dans le département de la Dola, province de la
Ngounié, d’une superficie globale de 14.200 hectares, soit 500 F CFA x 14.200
hé t

5.870.000 F Cfa pour le terrain situé à cheval entre les départements de la Douya
Onoye et la Dola. province de la Ngounié, d’une superficie globale de 11.740
hectares, soit 500 FCFA x 11.740 hectares $

13.390.000 F CFA pour le terrain situé dans le département de la Dola, province de la
Ngounié, d’une superficie globale de 26.780 hectares, soit 500 F CFA x 26.780
hectares ;

TŸY :

EIE_RAP_ECOSPHREOD77_Aménagement Palmeraie_20032012_Mouila, Dlam Palm Gabon.
-321-
“37.520.000 F CFA pour le terrain situé à cheval entre les départements de Mougoutsi
et de Mongo, province de la Nyanga, d’une superficie globale de 75.040 hectares, soit
500 F CFA x 75.040 hectares ;

* 8.500.000 F CFA pour le terrain situé dans Le département de Mougoutsi, province de
la Nyanga, d’une superficie globale de 17.000 hectares, soit 500 F CFA.x 17.000
hectares

Le Preneur ne pourra s'affranchir du paiement de ces redevances ni se soustraire aux
conditions des baux en délaissant les terrains loués.

Le montant de ces redevances annuelles forfaitaires fera l'objet d'un réajustement tous les
cinq (S) ans, à raison d’une augmentation de vingt pour cent (20 %) par période
quinquennale à compter de la 17% année mentionnée ci-dessus.

ARTICEE 8 : Durée - Jouissance - Renouvellement - Résiliation

a) Durée et prise
(50) ans à com

les présents baux sont consentis pour une durée de cinquante
pier de la date de signature des présentes.

b) Jouissance : la jouissance prendra date par l’occupation effective des lieux.
©) Renouvellement : les présents baux sont renouvelables une fois pour une durée qui ne
peut excéder quarante neuf (49) ans, sur demande exprimée par le Preneur et notifiée au
Bailleur au moins un (1) an avant lexpiration du terme initial, par lettre recommandée
avec accusé de réception ou par lettre simple notifiée par Huissier.
expiration des présents baux, le Preneur devra laisser et abandonner au Bailleur des
tations qu’il aura réalisées sans pouvoir prétendre pour les unes et
pour les autres à aucune indemnité.
d) Résiliation : les présents baux pourront être résiliés à la convenance du Bailleur à défaut

du paiement
sans effet pe

le Preneur d’une année de redevance, après mise en demeure demeurée
at trois (3) mois.

Les pri
du Preneur à l’une
en demeure régui

ents baux pourront également être résiliés par le Bailleur en cas de manquement
de ses obligations souscrites dans le cadre des présentes, après mise
ment signifiée demeurée sans effet pendant trois (3) mois.

En cas de résiliation des baux, dans le cas prévus ci-dessus, sont et demeurent acquis de
plein droit au Bailleur sans indemnité aucune pour le Preneur, toutes les plantations,
constructions, ct immeubles, ainsi que les améliorations faites par et pour le compte du
Preneur

Toutefois, en cas de procédure d’expropriation pour cause d’utilité publique, le Preneur
pourra prétendre à une indemnité qui sera déterminée conformément à la réglementation
en vigueur

ne :

EIE_RAP_ECOSPHREOD77_Aménagement Palmeraie_20032012_Mouila, Dlam Palm Gabon.

-322-
) ARTICLE 9 : Enregistrement

La présente convention sera présentée à la formalité d'enregistrement, à la diligence du
Preneur, sans frais ni taxe,

ARTICLE 10 : Publ

n.

Le Preneur devra requérir dans un délai de six (6) mois à compter de la date de signature des
présentes, la transcription sur les registres fonciers des baux emphytéotiques présentement
consentis sans frais ni taxe.

glement des différends

ts baux sont r

S par les textes en vigueur en République Gabonaise.

s relatifs à l'interprétation ou à l’application du présent contrat donneront lieu, en
priorité, à la négociation d’un règlement amiable entre les Parties, diligentée à l'initiative de
lune d’entre elles.

En cas d’échec dûment constaté de la tentative de négociation amiable à l’expiration d’un
délai d'un {1} mois à compter de l'introduction de la tentative, tous les litiges survenant au
sujet du présent contrat où en rapport avec lui, y compris toute question relative à son
existence, iation, seront soumis et finalement résolus par voie
s d'arbitrage de la Chambre de Commerce Internationale de Paris
s nommés conformément audit règlement.

par trois (3) arbit

Dans lé cadre de bitrage chaque Partie pourra s’exprimer dans sa propre langue
oralement ou par écrit, mais l’acte de mission et la sentence arbitrale seront rédigés en
français.

) Le siège de l'arbitrage sera à Libreville (Gabon).

ARTICLE 12 - Election de domicile

Pour l'exécution des présentes et de leurs suites, La République Gabonaise fait élection de
domicile dans les bureaux de la Direction Générale des Impôts à Libreville et Olam Palm
Gabon en son siège social à Libreville.

EIE_RAP_ECOSPHREOD77_Aménagement Palmeraie_20032012_Mouila, Dlam Palm Gabon.

-323-
ARTICLE 13 - Dispositions finales

Tous pouvoirs sont conférés au porteur d’un original des présentes pour effectuer les
formalités prévues par les textes en vigueur.

Fait à Libreville, le

Paul BIYOGHE MBA

Par le Président de la République,
P/Le Ministre de l'Economie, du Commerce,
de l’Industrie et da Tourisme

Le Preneur
Pour la Société Anonyme Olam Palm Gabon
Le Représentant Légal KR

Gagan GUPTA

EIE_RAP_ECOSPHREOD77_Aménagement Palmeraie_20032012_Mouila, Dlam Palm Gabon.
_324-
